cca_2017022110223058 id uilc number release date from sent tuesday date am to cc bcc subject your sec_597 case good morning this responds to your request for our views regarding grounds for settlement of the case we discussed which involves a taxpayer that acquired the assets of a failed bank in a prior taxable_year that is now closed and that improperly applied the rules under sec_597 in computing items arising from the acquisition the taxpayer has sought to correct these errors and seeks resolution with the service that would affect its acquisition basis in the assets the treatment of post-acquisition loss guarantee payments received by agency and the amount of the taxpayer’s six-year income inclusion under sec_1_597-5 in terms of the applicable law the legislative_history underlying the current version of sec_597 sets forth congress’s concern that a failed institution’s net operating losses and built-in losses on assets transferred to an acquiring bank would generally be eliminated and that the acquiring bank’s purchase_price should be allocated among the various assets acquired in the transaction to reflect the acquired assets’ fair market values see h_r rep ii date at p it would therefore be contrary to the purpose of sec_597 for an acquiring bank to hold the failed bank’s assets with a carryover_basis as proposed by the taxpayer in this case in this regard sec_1_597-3 provides that if in structuring or engaging in any transaction a principal purpose is to achieve a tax result that is inconsistent with the purposes of sec_597 and the regulations thereunder the commissioner can make appropriate adjustments to income deductions and other items that would be consistent with those purposes accordingly we recommend that you consider the following guidelines in resolving this case
